Citation Nr: 1622111	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  08-04 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension. 

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for PTSD 

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a bilateral leg disorder, claimed as irregular muscle condition (bilateral leg muscle disorder). 

7.  Entitlement to service connection for vertigo.

8.  Entitlement to service connection for dyskinesia.

9.  Entitlement to service connection for paresthesia.

10.  Entitlement to service connection for a disorder manifested by chronic pain. 

11.  Entitlement to service connection for spinocerebellar dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, W.G. and D.T.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to May 1971.  His service included service in the Republic of Vietnam from December 1969 to December 1970. 

This appeal comes to the Board of Veterans' Appeals (Board) from February 2007, February 2010 and September 2010 rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In March 2011, the Veteran testified at a personal hearing at the RO before a Veterans Law Judge who has since retired as to his claim of service connection for a bilateral leg muscle disorder.  A copy of the transcript of that hearing is of record.  

In August 2011, the Board remanded the appeal to provide the Veteran with the hearing he had requested in connection with the other claims.  The Veteran thereafter failed to show for that hearing.  Therefore, the Board finds this hearing request withdrawn.  

In this regard, in March 2016 the Board notified the Veteran that the Veterans' Law Judge that had conducted his earlier March 2011 hearing had retired and offered him an opportunity for yet another hearing.  The Veteran did reply to this notice within the allotted 30 days.  Therefore, the Board finds that the Veteran does not want another personal hearing and it may adjudicate the appeal without scheduling one.

The claims of service connection for PTSD, hypertension, bilateral leg muscle disorder, vertigo, dyskinesia, paresthesia, a disorder manifested by chronic pain, and spinocerebellar dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2007 rating decision denied the Veteran's claims of service connection for hypertension and PTSD; he did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the February 2007 rating decision is new, related to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of service connection for hypertension and PTSD.

3.  Diabetes mellitus had its onset in service.
CONCLUSIONS OF LAW

1.  The February 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence submitted to reopen the claim of entitlement to service connection for PTSD is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Evidence submitted to reopen the claim of entitlement to service connection for hypertension is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Diabetes mellitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Applications to Reopen 

The Veteran and his representative contend, in substance, that the claimant's hypertension is due to his exposure to herbicides during his documented service in the Republic of Vietnam.  They also claim that the Veteran has PTSD due to his service as a mortarman in the Republic of Vietnam.

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the above criteria in mind, the record shows that the February 2007 rating decision denied the Veteran's claim of service connection for hypertension because, among other things, there was no relationship between his disability and his military service and denied his claim of service connection for PTSD because, among other things, he did not have a diagnosis of PTSD.  The Veteran did not appeal the February 2007 rating decision or file with VA new and material medical evidence related to his hypertension and PTSD in the first post-decision year.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the February 2007 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

As to hypertension claim, since the above final decision The National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010 (NAS) concluded that there is limited or suggestive evidence of an association between the exposure to Agent Orange and hypertension.  The NAS finding is suggestive evidence that the Veteran's current hypertension may be related to herbicide exposure during service.  As to the PTSD claim, since the above final decision VA received a June 2011 treatment record from ETMC First Physicians in which Kelly Cox, NP, diagnosed the Veteran with PTSD and opined that it was due to his military service in the Republic of Vietnam.  As such, the Veteran's claims are reopened.  

The Service Connection Claim

The Veteran and his representative contend, in substance, that the claimant's diabetes mellitus is due to his exposure to herbicides during his documented service in the Republic of Vietnam. 

Generally service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

As to herbicide exposure, VA laws and regulations also provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam war Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The list of diseases associated with exposure to certain herbicide agents includes Type II diabetes.  38 U.S.C.A. §1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318.  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

As to service connection for diabetes mellitus and the presumptions found at 38 C.F.R. § 3.309(e), the Veteran's service personnel records show that he served in the Republic of Vietnam from December 1969 to December 1970 (i.e., during the Vietnam war) and his exposure to an herbicide agent is presumed.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The Board also finds that the most probative evidence of record shows that the Veteran has a current diagnosis of diabetes mellitus.  See treatment records from ETMC First Physicians dated in June 2011 and February 2013.  In reaching this conclusion, the Board has not overlooked the fact that neither the March 2010 VA examiner nor the May 2010 addendum to that examination diagnosed with diabetes mellitus.  However, the Board finds more probative the more recent treatment records in which the Veteran is diagnosis with diabetes mellitus than the older VA examination reports. See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Lastly, the Board finds that the Veteran meets the criteria for at least 10 percent rating for his diabetes mellitus because a February 2013 treatment record from ETMC First Physicians shows it be managed with diet and exercise.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015) (providing, in part, a 10 percent rating for diabetes mellitus when managed by a restricted diet).  Accordingly, the Board finds that the presumptive criteria for 

service connection for diabetes mellitus have been met and service connection is granted.  See 38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).  


ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension. 

New and material evidence has been submitted to reopen a claim of entitlement to service connection for PTSD.

Service connection for diabetes mellitus is granted.


REMAND

As to the newly reopened claim of service connection for PTSD, the Board finds that a remand is required to provide the Veteran with a VA examination because, while a private healthcare provider diagnosed him with PTSD, VA's new regulations require that the diagnosis be provided by a VA psychiatrist or psychologist.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.304 (2015); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006). 

As to the newly reopened claim of service connection for hypertension, given the NAS finding that there is limited or suggestive evidence of an association between the exposure to Agent Orange and hypertension, the Board finds that a remand is required to obtain a definitive opinion as to the relationship, if any, between this Veteran's post-service hypertension and his military service, including his presumptive herbicide exposure.  See 38 U.S.C.A. § 5103A(d); McLendon. 

As to the claims of service connection for a bilateral leg muscle disorder, vertigo, dyskinesia, paresthesia, a disorder manifested by chronic pain, and spinocerebellar dysfunction, Dr. Bankhead document the Veteran's complaints and treatment for an abnormal gait and muscle weakness in 1981.  Moreover, in an April 2009 statement nurse Cox both diagnosed the Veteran with spinocerebellar dysfunction and opined that they were due to his herbicide exposure in the Republic of Vietnam.  Similarly, in October 2009 VA received a statement from nurse Cox in which she both diagnosed the Veteran with vertigo, dyskinesia, paresthesia, and chronic pain and opined it was due to his Agent Orange exposure.  Likewise, the Veteran's treatment records from ETMC First Physicians also show nurse Cox opining in June 2011 and November 2011 that his spinocerebellar symptoms were due to his herbicide exposure in the Republic of Vietnam and in July 2007 that most of the claimant's extensive medical history is due to the toxic effects of Agent Orange.  Likewise, in June 2009 Dr. Robert Boyne opined that the Veteran's paresthesia due to large fiber peripheral neuropathy could be due to his herbicide exposure.  The Veteran, his co-workers, and his friends also report, in substance, that the claimant had ongoing problems with observable symptoms of these disorders since service.  See Davidson.  However, the Board does not find nurse Cox's or Dr. Boyne's opinions nor the lay claims to be persuasive evidence of a medical link between the Veteran's current disabilities and his presumptive exposure to herbicides in the Republic of Vietnam because the medical opinions are not supported by clinical data or other rationale and lay persons do not have the required medical training to diagnose the disorders causing the observable symptoms.  Id.  Nonetheless, the Board finds that they are of sufficient probative value to trigger VA's duty to provide the Veteran with VA examinations to obtain competent and credible opinions as to the underlying disability causing the Veteran's altered gait and leg weakness and chronic pain as well as the relationship, if any, between his post-service disorders and his military service, including his presumptive herbicide exposure.  See 38 U.S.C.A. § 5103A(d); McLendon.  

While the appeal is in remand status, the AOJ should give the Veteran an opportunity to support his claims with credible lay statements as well as obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's post-November 2014 treatment records from the Dallas VA Medical Center. 

2.  After obtaining authorizations from the Veteran, associated with the claims file any outstanding private treatment records, including his post-February 2013 treatment records from ETMC First Physicians.

3.  Associate with the claims file the Veteran's complete service personnel records including the certificate for his award of the Bronze Star Medal.

4.  Notify the Veteran and his representative that they can submit lay statements from the claimant and from other individuals who have first-hand knowledge of any in-service problems as well as any problems since that time caused by his PTSD, hypertension, bilateral leg muscle disorder, vertigo, dyskinesia, paresthesia, a disorder manifested by chronic pain, and spinocerebellar dysfunction.  Provide them a reasonable time to submit this evidence.  

5.  Schedule the Veteran for an examination to determine nature and etiology of any psychiatric disability found to be present.  A diagnosis of PTSD must be ruled in or excluded.  

In providing the requested opinions, the examiner should discuss nurse Cox's diagnosis and nexus opinion as well as the Veteran's verified service in the Republic of Vietnam as a motorman. 

In providing the requested opinions, the examiner should comment on the Veteran's, co-workers, and friends competent lay reports.

The examination report must include a complete rationale for all opinions expressed.  

6.  Schedule the Veteran for an examination to determine the origins of his hypertension.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that hypertension is related to or had its onset in service?  

(b)  Is it at least as likely as not that hypertension manifested its self to a compensable degree in the first post-service year?  

In providing the requested opinions, the examiner should discuss The National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010 conclusion that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension in the context of this Veteran and his being presumed to have been exposed to herbicides due to his service in the Republic of Vietnam. 

In providing the requested opinions, the examiner cannot rely solely on negative evidence.

In providing the requested opinions, the examiner should comment on the Veteran's, co-workers, and friends competent lay reports.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Schedule the Veteran for an examination to determine if he has a diagnosis of a bilateral leg muscle disorder and a disorder manifested by chronic pain and to determine the origins of these disorders.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What is the diagnosis of the underlying disease process causing the Veteran's bilateral leg muscle disorder which has resulted in objective evidence of gait change and subjective complaints of leg weakness?

If the Veteran does not have an underlying disease process causing his bilateral leg muscle disorder, the examiner must say so.

(b)  What is the diagnosis of the underlying disease process causing the Veteran's disorder manifested by chronic pain?

If the Veteran does not have an underlying disease process causing his chronic pain, the examiner must say so.

(c)  Is it at least as likely as not that any diagnosed leg muscle disorder and/or disorder manifested by chronic pain is related to or had its onset in service?  

(d)  Is it at least as likely as not that any diagnosed leg muscle disorder and/or disorder manifested by chronic pain which is listed at 38 C.F.R. § 3.309(a) (2016) manifested itself to a compensable in the first post-service year?

(e)  Is it at least as likely as not that any diagnosed leg muscle disorder and/or disorder manifested by chronic pain which is listed at 38 C.F.R. § 3.309(e) manifested itself to a compensable degree at any time post-service?

In providing the requested opinion, the examiner should discuss nurse Cox's diagnosis of chronic pain and Dr. Bankhead's diagnosis of an abnormal gait as well as the Veteran's presumptive exposure to herbicides due to his verified service in the Republic of Vietnam.

In providing the requested opinions, the examiner cannot rely solely on negative evidence.

In providing the requested opinions, the examiner should comment on the Veteran's, co-workers, and friends competent lay reports.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8.  Schedule the Veteran for an examination to determine the origins of his vertigo, dyskinesia, paresthesia, and spinocerebellar dysfunction.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

Is it at least as likely as not that vertigo, dyskinesia, paresthesia, and/or spinocerebellar dysfunction is related to or had its onset in service?  

In providing the requested opinion, the examiner should discuss nurse Cox's diagnoses and nexus opinions as well as the Veteran's presumptive exposure to herbicides due to his verified service in the Republic of Vietnam.

In providing the requested opinions, the examiner cannot rely solely on negative evidence.

In providing the requested opinions, the examiner should comment on the Veteran's, co-workers, and friends competent lay reports.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8.  Then, after conducting any further development deemed warranted, adjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the last SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


